
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



ON COMMAND CORPORATION
2002 EXECUTIVE SEVERANCE PAY PLAN

EFFECTIVE DATE: MAY 1, 2002


        


TABLE OF CONTENTS


ARTICLE I        DEFINITIONS   1   1.1   "Affiliated Company"   1   1.2  
"Appeals Committee"   1   1.3   "Board"   1   1.4   "Code"   1   1.5   "Company"
  1   1.6   "Compensation"   1   1.7   "Eligible Employee"   1   1.8   "Plan"  
1   1.9   "Plan Administrator"   1   1.10   "Severance Pay"   1   1.11  
"Termination Date"   1   1.12   "Waiver and Release Agreement"   1
ARTICLE II        ELIGIBILITY FOR BENEFITS
 
2   2.1   Eligibility for Severance Pay   2
ARTICLE III        AMOUNT OF SEVERANCE PAY
 
3   3.1   Severance Pay Benefit   3   3.2   Reduction of Severance Pay Benefits
in Certain Circumstances   3   3.2   Outplacement Counseling   3
ARTICLE IV        PAYMENT OF SEVERANCE PAY
 
3   4.1   Payment of Severance Pay Benefit   3   4.2   Cancellation of Payment
Upon Ineligibility   3
ARTICLE V        ADMINISTRATION
 
4   5.1   Named Fiduciary   4   5.2   Discretionary Authority   4   5.3  
Funding   4   5.4   Interest in Severance Pay Nonassignable   4
ARTICLE VI        CLAIMS PROCEDURE
 
4   6.1   Filing and Initial Determination of Claim   4   6.2   Duty of Plan
Administrator Upon Denial of Claim   4   6.3   Request for Review of Claim
Denial   4
ARTICLE VII        AMENDMENT AND TERMINATION
 
5
ARTICLE VIII        MISCELLANEOUS
 
5   8.1   Withholdings   5   8.2   Amount Payable Upon Death of Eligible
Employee   5   8.3   Right of Offset   5   8.4   Termination of Service   5  
8.5   Payments Due Minors or Incapacitated Persons   5   8.6   Severability   6
  8.7   Applicable Law   6   8.8   Effect of Agreement   6




ON COMMAND CORPORATION
2002 EXECUTIVE SEVERANCE PAY PLAN


        On Command Corporation ("On Command"), a Delaware corporation (the
"Company"), approves and adopts this On Command Corporation 2002 Executive
Severance Pay Plan (the "Plan"), effective May 1, 2002.


ARTICLE I
DEFINITIONS


        1.1  "Affiliated Company" means every entity in which On Command
Corporation beneficially owns (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) 80% or more of the voting securities of such
entity. For purposes of this Section 1.1, "voting securities" means the capital
stock or other ownership interests of an entity having voting power under
ordinary circumstances to vote in the election of directors or similar officials
of such entity, but will not include any capital stock that will have such
voting power solely by reason of the happening of any contingency.

        1.2  "Appeals Committee" means the committee appointed by the Board to
perform the functions specified in Article VII. If the Board does not appoint an
Appeals Committee, the Plan Administrator will appoint the Appeals Committee
and, if no such Appeals Committee is appointed, the Plan Administrator will
serve as the Appeals Committee under Article VII.

        1.3  "Board" means the Board of Directors of On Command Corporation.

        1.4  "Code" means the Internal Revenue Code of 1986, as amended.

        1.5  "Company" means On Command Corporation.

        1.6  "Compensation" means the Employee's monthly base wage at the rate
in effect at the Termination Date, excluding for this purpose all categories of
pay that are not base wages, including but not limited to overtime, bonuses,
commissions, piece rate, incentive pay and any taxable or nontaxable fringe
benefit or payment.

        1.7  "Eligible Employee" is defined in Section 2.1.

        1.8  "Plan" means this On Command Corporation 2002 Executive Severance
Pay Plan, as amended from time to time.

        1.9  The "Plan Administrator" means the administrative committee for the
Plan appointed by the Board.

        1.10 "Severance Pay" means the total amount payable to an Eligible
Employee in accordance with the provisions of Article III of this Plan.

        1.11 "Termination Date" means the last day of work for which an Eligible
Employee will be paid for work as designated in the letter or other
communication advising the employee of his or her termination of employment.
Neither unused time off benefits nor the payment of Severance Pay under this
Plan will extend an Eligible Employee's Termination Date.

        1.12 "Waiver and Release Agreement" means a written document prepared by
and acceptable to the Plan Administrator intended to be legally binding on an
Eligible Employee and the Company governing the termination of the Eligible
Employee's employment with the Company and, among other things, providing for a
full release and waiver by the Eligible Employee of all possible claims against
the Company, any and all directors, officers, employees, agents, or
representatives of the Company, and each of their predecessors, successors, and
assigns arising out of the Eligible Employee's employment with, and termination
of employment by, the Company.


ARTICLE II
ELIGIBILITY FOR BENEFITS


        2.1    Eligibility for Severance Pay.    

        (a)  Eligible Employees include only those employees of the Company
whose title, as of the employee's Termination Date, is Senior Vice President,
Executive Vice President, President, or Chief Executive Officer. Employees of
any Affiliated Company are not eligible to participate in this Plan.

        (b)  Only Eligible Employees whose employment is terminated for any of
the following reasons, as determined in the sole discretion of the Plan
Administrator, will be eligible for Severance Pay:

(1)A termination by the Company in a layoff or reduction in force (and the
Eligible Employee must remain employed through his or her Termination Date in
order to be eligible for Severance Pay);

(2)A termination by the Company as part of a corporate transaction involving the
Company (and the Eligible Employee must remain employed through his or her
Termination Date in order to be eligible for Severance Pay) where the Eligible
Employee is NOT offered comparable employment with the entity involved in the
corporate transaction with the Company; or

(3)A termination by the Eligible Employee for Good Reason.

        (c)  A termination of employment by the Eligible Employee will be
considered for "Good Reason" if the Eligible Employee terminates his or her
employment for one of the following reasons:

(1)the Eligible Employee is relocated by the Company to a primary job location
which is more than 50 miles from the Eligible Employee's primary job location
immediately prior to such relocation;

(2)the Eligible Employee is relocated by any successor in interest to the
Company (which will include any surviving entity in a merger with the Company,
and any purchaser of any business, division, interest, or assets of the Company)
within one year after the transaction with the Company which results in such
successor in interest becoming a successor in interest, to a primary job
location which is more than 50 miles from the Eligible Employee's job location
immediately prior to the entity becoming a successor in interest.

(3)the Eligible Employee's base wage rate is reduced by any amount from the
Eligible Employee's base wage rate as of the date of eligibility under this
Plan.


        (d)  "Comparable employment" is a job position, regardless of title,
with (1) substantially similar duties and responsibilities as the Eligible
Employee's position as of the date of eligibility under this Plan; (2) if the
primary job location is within 50 miles from the Eligible Employee's primary job
location with the Company as of the date of eligibility under this Plan; and
(3) if the Eligible Employee's base wage rate is not less than the Eligible
Employee's base wage rate as of the date of eligibility under this Plan.

        (e)  Notwithstanding any other provision of this Plan, Severance Pay
will NOT be paid:

(1)if an Eligible Employee's employment with the Company is terminated because
of voluntary resignation (that is not considered for "Good Reason"), retirement,
death, disability, or discharge for misconduct or poor performance;

(2)if an Eligible Employee is terminated by the Company as part of a corporate
transaction involving the Company and the Eligible Employee accepts any position
of employment (whether a comparable position or a noncomparable position) with
the entity involved in



the corporate transaction with the Company prior to the closing of the corporate
transaction or within 60 days thereafter; or

(3)more than once to any Eligible Employee in the same 24-month period.


ARTICLE III
AMOUNT OF SEVERANCE PAY


        3.1    Severance Pay Benefit.    If an Eligible Employee delivers to the
Company, within the time parameters established by the Company for this purpose,
an executed Waiver and Release Agreement (and does not revoke the Waiver and
Release Agreement during the period specified by the Company following delivery
of the Waiver and Release, if revocation is permitted), the Eligible Employee
will be entitled to Severance Pay determined as follows:

(a)for Eligible Employees whose title is Senior Vice President, 12 months of
Compensation;

(b)for Eligible Employees whose title is Executive Vice President, 18 months of
Compensation; and

(c)for Eligible Employees whose title is President or Chief Executive Officer,
24 months of Compensation.

        3.2    Reduction of Severance Pay Benefits in Certain
Circumstances.    If an Eligible Employee is entitled to receive severance
payments from the Company pursuant to (a) a separate employment agreement
between the Company and the Eligible Employee; (b) a collective bargaining
agreement covering a unit of employees which includes the Eligible Employee;
(c) another severance pay plan maintained by the Company; or (d) pursuant to any
other agreement (including any merger agreement, asset purchase agreement, or
acquisition agreement) between the Company and the Eligible Employee or any
other entity, and if Severance Pay also would be payable to the Eligible
Employee under this Plan under the same circumstances, the amount payable to the
Eligible Employee under this Plan will be reduced, but not below zero, by the
amount of such other payment. In addition, the amount of Severance Pay will be
reduced by any amounts owed by the Eligible Employee to the Company for any
reason.

        3.2    Outplacement Counseling.    Any Eligible Employee who receives
Severance Pay under this Article also will be provided with outplacement
counseling services, such services to be provided by the entity selected by the
Plan Administrator and for outplacement service levels established by the Plan
Administrator based on the Eligible Employee's position with the Company.


ARTICLE IV
PAYMENT OF SEVERANCE PAY


        4.1    Payment of Severance Pay Benefit.    Severance Pay under this
Plan will be paid in one lump sum cash payment as soon as administratively
feasible and permitted under applicable law after the Termination Date of the
Eligible Employee and after the expiration of any applicable waiting periods set
forth in the Waiver and Release Agreement, and that payment will be subject to
all applicable tax and other withholdings, except that no withholdings will be
made for any 401(k) plan maintained by the Company or for premiums for continued
insurance coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act ("COBRA").

        4.2    Cancellation of Payment Upon Ineligibility.    Notwithstanding
any other provision of this Plan if, prior to an Eligible Employee's receipt of
any portion of the Severance Pay payment under Section 4.1, the Eligible
Employee becomes re-employed with the Company in any position or category of
employment, the employee will not be paid any remaining portion of such
Severance Pay payment, such Severance Pay payment will be canceled, and such
employee will again be subject to the terms of this Plan.


ARTICLE V
ADMINISTRATION


        5.1    Named Fiduciary.    The Plan Administrator of this Plan will be
the Named Fiduciary of this Plan under the Employee Retirement Income Security
Act of 1974, as amended ("ERISA").

        5.2    Discretionary Authority.    The Plan Administrator as Named
Fiduciary has full discretionary authority to determine Eligible Employee
status, to determine eligibility for Severance Pay (including the determination
of the reason for an Eligible Employee's termination of employment, the Eligible
Employee's position and title with the Company, and any other determination
necessary under this Plan), to calculate the amount of Severance Pay payable to
an Eligible Employee, to interpret and construe the terms of the Plan and to
take all action necessary or appropriate for the administration or
implementation of the Plan.

        5.3    Funding.    Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan will create or be construed to create a
trust of any kind, or a fiduciary relationship between the Company and any
Eligible Employee or any other person. The Company will not be required to fund
its obligations under this Plan in any manner, and an Eligible Employee may look
only to the Company's unsecured promise to pay benefits from its general assets
in accordance with the provisions of this Plan.

        5.4    Interest in Severance Pay Nonassignable.    An Eligible Employee
will not have any right to commute, sell, assign, transfer, or otherwise convey
the right to receive any payments under this Plan. Payments will not be subject
to the claim of any creditor of an Eligible Employee, nor can payments be taken
in execution by attachment or garnishment or by any other legal or equitable
proceeding, except as may be provided by Section 9.3 of this Plan.


ARTICLE VI
CLAIMS PROCEDURE


        6.1    Filing and Initial Determination of Claim.    The Eligible
Employee or his duly authorized representative may file a claim for a benefit to
which the claimant believes that he or she is entitled. Such a claim must be in
writing and delivered to the Plan Administrator by certified mail. Within ninety
days after receipt of a claim, the Plan Administrator will send to the claimant
by first class mail, postage prepaid, notice of the granting or denying, in
whole or in part, of such claim, unless special circumstances require an
extension of time for processing the claim. In no event may the extension exceed
ninety days from the end of the initial period. If such extension is necessary,
the claimant will be given a written notice to this effect prior to the
expiration of the initial ninety-day period. The Plan Administrator will have
full discretion to deny or grant a claim in whole or in part. If notice of the
denial of a claim is not furnished in accordance with this Section 6.1, the
claim will be deemed denied and the claimant will be permitted to exercise his
right to review pursuant to Section 6.3.

        6.2    Duty of Plan Administrator Upon Denial of Claim.    If a claim
for benefits is denied, the Plan Administrator will provide to the claimant
written notice setting forth in a manner calculated to be understood by the
claimant: (a) the specific reason or reasons for the denial; (b) specific
reference to pertinent Plan provisions on which the denial is based; (c) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material is necessary; and
(d) an explanation of the claim review procedure.

        6.3    Request for Review of Claim Denial.    Within sixty days after
receipt by the claimant of written notification of the denial in whole or in
part of his claim, the claimant or his duly authorized representative, upon
written application to the Plan Administrator in person or by certified mail,
postage prepaid, may request a review of such denial, may review pertinent
documents, and may submit issues and comments in writing. Upon receipt of the
request for review, the Appeals Committee will review the claim. The decision on
review will be written in a manner calculated to be understood by the claimant
and will include specific reasons for the decision and specific references to
the pertinent Plan provisions on which the decision is based. The decision on
review will be made not later than sixty days after the Plan Administrator's
receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision will be rendered not
later than 120 days after receipt of a request for review. If such extension is
necessary, the claimant will be given written notice of the extension prior to
the expiration of the initial sixty-day period. If notice of the decision on the
review is not furnished in accordance with this Section 6.3, the claim will be
deemed denied.


ARTICLE VII
AMENDMENT AND TERMINATION


        Because future conditions affecting the Company cannot be foreseen, the
right is reserved to amend, modify, suspend or terminate the Plan with future or
with retroactive effect by action of the President of On Command taken in an
appropriate written instrument. Any such amendment, modification, suspension or
termination of the Plan will be effective as of the date specified in the
instrument of amendment, suspension, or termination. An amendment or
modification may affect all Eligible Employees and Severance Pay payable to any
Eligible Employee, but may not reduce the amount of any Severance Pay already
paid to an Eligible Employee before the execution date of an instrument of
amendment, suspension or termination.


ARTICLE VIII
MISCELLANEOUS


        8.1    Withholdings.    All payments pursuant to this Plan will be
subject to all legally required tax and other withholdings. Other withholdings
will specifically not include withholdings for any Company 401(k) Plan, or for
premiums for continued insurance coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act ("COBRA").

        8.2    Amount Payable Upon Death of Eligible Employee.    If an Eligible
Employee becomes currently entitled to Severance Pay under Article II, but such
Eligible Employee dies before receiving full payment of the amount due
hereunder, such amount will be paid, in a cash lump sum, to the Eligible
Employee's estate.

        8.3    Right of Offset.    To the extent permitted by applicable law,
the Company may, at its sole discretion, apply any Severance Pay amounts
otherwise due and payable under this Plan against any Eligible Employee loans
outstanding to the Company or other debts of the Eligible Employee to the
Company existing at the Termination Date.

        8.4    Termination of Service.    Nothing in this Plan will be construed
to give an Eligible Employee the right to be retained as an employee of the
Company or to impair the right of the Company to terminate an Eligible
Employee's services at any time with or without cause.

        8.5    Payments Due Minors or Incapacitated Persons.    If any person
entitled to a payment under the Plan is a minor, or if the Plan Administrator
determines that any such person is incapacitated by reason of physical or mental
disability, whether or not legally adjudicated as an incompetent, the Plan
Administrator will have the power to cause the payment becoming due to such
person to be made to another for his benefit, without responsibility of the Plan
Administrator, the Company, or any other person or entity to see to the
application of such payment. Payments made pursuant to such power will operate
as a complete discharge of the Company, the Plan, and the Plan Administrator of
any liability under this Plan.

        8.6    Severability.    If any provision of this Plan is held illegal or
invalid, the remaining provisions of the Plan will not be effected thereby.

        8.7    Applicable Law.    This Plan will be construed in accordance with
and governed by the provisions of ERISA, except to the extent ERISA does not
preempt the laws of the State of Colorado, in which case the laws of the State
of Colorado will govern.

        8.8    Effect of Agreement.    This Plan will be binding upon and inure
to the benefit of the Company, its successors and assigns, and Eligible
Employees and their heirs, personal representatives, and legal representatives.

        IN WITNESS WHEREOF, the undersigned, being duly authorized by the
Company, hereby approves and adopts this Plan.

    ON COMMAND CORPORATION
 
 
By:
/s/  CHRIS SOPHINOS      

--------------------------------------------------------------------------------


 
 
Date:
May 14, 2002

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



ON COMMAND CORPORATION 2002 EXECUTIVE SEVERANCE PAY PLAN EFFECTIVE DATE: MAY 1,
2002
TABLE OF CONTENTS
ON COMMAND CORPORATION 2002 EXECUTIVE SEVERANCE PAY PLAN
ARTICLE I DEFINITIONS
ARTICLE II ELIGIBILITY FOR BENEFITS
ARTICLE III AMOUNT OF SEVERANCE PAY
ARTICLE IV PAYMENT OF SEVERANCE PAY
ARTICLE V ADMINISTRATION
ARTICLE VI CLAIMS PROCEDURE
ARTICLE VII AMENDMENT AND TERMINATION
ARTICLE VIII MISCELLANEOUS
